Citation Nr: 0422483	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  98-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant had active service from May 13, 1971 to June 9, 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).  

In March 1998, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

This case was before the Board in October 2000.  At that 
time, a previously denied claim was reopened and the service 
connection issue was remanded for development and de novo 
consideration.  The matter has now been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.  

2.  Bilateral knee disorders unequivocally existed prior to 
service.  There was no permanent increase in the underlying 
pathology during the appellant's brief service.


CONCLUSION OF LAW

A bilateral knee disability clearly and unmistakably existed 
prior to service and was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (codified at 38 U.S.C.A. § 5100 et seq.).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001);  see also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 2004 and February 2004 
supplemental statements of the case adequately informed him 
of the information and evidence needed to substantiate his 
claim.  The Board observes that a February 2003 VCAA notice 
letter informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II,) which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), such as the one 
currently before the Board, a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  In this case, the VCAA notice was provided to the 
appellant in February 2003, after the RO's May 1997 RO 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his service connection claim.  VCAA requires that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  In the case of the appellant's claim, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

There is no suggestion in the appellant's service or post-
service medical records that his bilateral knee disability 
began during service or is linked to any incident of active 
duty.  The Board finds that the relevant medical evidence of 
record, to include the appellant's post-service treatment 
records, contains sufficient detail to make a decision on the 
claim currently before the Board.  Thus, there is no duty to 
provide another examination with regard to the issue on 
appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.


I.  Factual background

The veteran's service medical records show that on enlistment 
examination of April 1971 his lower extremities were 
clinically evaluated as normal.  During service the veteran 
reported complaints of pain in both knees.  

In May 1971, shortly after entry into service, a report 
indicated that the veteran was unable to do knee bends and he 
stated that he had recurrent pain since he injured his right 
knee in 1963.  He also reported that a physician had told him 
that he had arthritis in both knees.  He was noted to be 
overweight and was going to be placed in a weight reduction 
program.  He was given a waiver from doing knee bends.

A subsequent May 1971 reported that seven years ago the 
veteran sustained a clipping injury to his right knee and had 
immediate swelling and pain.  He reported that he did not 
receive any medical evaluation.  He reported that eight 
months later he injured his left knee playing basketball 
while landing on left leg and twisting knee with significant 
swelling.  He reported that since that time he has had 
intermittent aching in both knees, right greater than left.  
He reported that on several occasions the right knee "gives 
out."  

A physical examination revealed moderate tenderness in the 
joint line and full range of motion.  The veteran was unable 
to squat secondary to pain and there was moderate right 
patellar tenderness.  There was also quadriceps tightening.  
The McMurray's sign was negative.  The diagnosis was 
chondromalacia patella, bilaterally, symptomatic.  
Subsequently he was separated from service for a disorder 
that existed prior to service, and that had not progressed 
beyond the normal progress of the disorder.

Two lay statements from past employers dated October 1971, 
reported that the veteran had no physical disabilities at the 
time he was employed by them from October 1969 to July 1970, 
and December 1970 to February 1971, respectively.  

A private medical report from a physician dated July 1969 
reported that the veteran complained of his knee, it was not 
swollen and it had a full range of motion.  The examiner 
stated that it was apparent that the veteran had some 
disability in this knee as a result of a previous injury.  

Another private medical report from a physician dated July 
1969 reported that the veteran complained of pain in his 
right knee and stated that he had a football injury to the 
right knee four years ago, and had trouble with it since that 
time.  The examination revealed that the veteran was 
ambulatory with a limp to the right using crutches.  The knee 
was stable.  There was good range of motion, but he 
complained of extremes.  There was mild crepitance on motion 
of the knee.  The diagnoses were a sprain of the right knee 
and hypertrophic arthritis changes in the right knee, 
secondary to his injury four years ago.  

At a hearing dated March 1972, the veteran reported that his 
previous right knee injury was healed and that he hurt his 
right knee in service when he fell down about three steps at 
a new dormitory for the "Midrift Program."  He reported 
that one day while standing in formation, his knee just 
collapsed from under him.  He reported that he was taken back 
to Fulton-Wilkins Hospital and told that he had 
chondromalacia, there was something wrong with his knee and 
that the only way to be relieved is if they took his kneecap 
off and put another on.  He reported that he tried physical 
therapy and that didn't work.  He reported that after 
discharge he tried working and his knee bothered him.  He 
reported that he could not sleep at night because of aching 
and when he awoke his knee was stiff.  He reported that he 
went up to the Veterans Hospital and they put a cast on his 
knee, which didn't work, and they put another one on.  He 
also reported that before service he drove a delivery truck 
and worked as a car washer and that he did not lose any time 
from work because of his knees.  He also reported that he 
worked as a cab driver and his knee bothered him so he quit.  
He reported that his left knee did not bother him at all 
during service.  

VA treatment reports from September 1971 to March 1972, 
reported that the veteran was being treated for knee pain.  
The diagnosis was chondromalacia patella of the right knee, 
secondary to recurrent subluxation with high lateral riding 
patella and flat lateral femoral condyle.  Histories recorded 
in these records show a post-service knee injury, and to not 
show a relationship to service.

Lay statements dated March 1997 reported that the veteran did 
not have any problem with his knees until he was discharged 
from service.  

At a hearing dated March 1998 the veteran recapped his injury 
prior to service and the alleged fall that he had while he 
was in basic training.  He recalled going to the infirmary 
and being told that he had chondromalacia and that the only 
way to relieve it was through surgery.  He reported that he 
told the examiners that he did not want surgery.  He reported 
that he was subsequently taken out of the training cycle.  He 
reported that his pain was bad enough to have to stay off his 
feet for some days.  He also reported that his knees were 
swollen and tender.  He reported that when he got out of 
service his knees were worse that when he went in.  He 
reported that his knees were less functional.  He reported 
that he did not have treatment at the VA Medical Center for 
his knees until one collapsed on him and he required surgery.  
He reported that he had surgery on the right knee in 1972, 
and the left in 1976.  He reported that his knees were 
swollen and locked and that he was not comfortable going up 
and down stairs; however, he did not use a brace.  

In a private medical report of June 1998, the examiner 
reported that he found no evidence that the veteran's 
chondromalacia preexisted his military service.  He reported 
that knee pain occurs when climbing, especially up and down 
stairs.  He reported that the disability usually has its 
onset in young people who are exposed to such activities as 
the veteran during military training.  He also reported that 
those activities caused him to have pain in his knee, for the 
first time in his life.  X-rays were made and the diagnosis 
of chondromalacia was established.  

VA treatment reported from October 1988 to October 1999, 
reported that the veteran was treated for bilateral knee 
pain.  A February 1998 bilateral knee examination revealed 
degenerative osteoarthritic changes involving both knees with 
spurring and narrowing joint space.  No definite joint 
effusion was noted.  The impression was bilateral 
degenerative joint disease.  

On VA examination of August 2001, views of the right knee 
revealed irregularities in the lateral femoral condylar area 
and appositional surface of the tibial plateau.  Spurring was 
noted along the medial femoral tibial edge surface.  
Irregularity was in the retropatellar joint space.  The 
veteran had tricompartmental changes with the greater change 
being in the lateral compartment in the right knee.  

Views of the left knee revealed retropatellar irregularity 
with spurring along the rim and patellar groove edges.  The 
veteran had evidence of tricompartmental arthritic changes, 
which were increased in the medial compartment in the left 
knee.  

The impression was degenerative arthritis, tricompartmental, 
right and left knee.  The examiner opined that he could not 
relate the findings in these knees to injuries sustained 
during service.  He reported that the record would indicate 
that the veteran had preexisting injuries to his knees prior 
to entry into service, and that the veteran's record which 
was substantiated by medical entries would indicate that the 
veteran did not have specific episodes of trauma other than 
the ordinary knee usage, or what was termed a trial of duty.  
The veteran according to his records failed this trial of 
duty.  He concluded that the veteran's disability was not 
permanently aggravated by such service as he did experience.  

VA treatment reports from January 2000 to October 2001, 
reported that the veteran was treated for bilateral knee 
pain.  An August 20001 radiographic report indicated that 
there were degenerative osteoarthritic changes at both knees 
and both patellofemoral joints with spurring.  There was no 
definite joint effusion seen and the joint space appeared 
relatively well preserved.  The changes appeared to be more 
prominent on the right.  The diagnosis was bilateral 
degenerative joint disease.  

A VA treatment report of January 2004 reported that the 
veteran complained of bilateral knee pain worse on the left.  
He reported having trouble getting up from a chair and 
getting out of the bathtub.  He also reported swelling, 
bilaterally.  An examination of the right and left knee 
revealed no effusion.  The right knee revealed crepitance on 
range of motion, tenderness over both joint lines, negative 
drawer signs and no instability of collateral ligaments.  The 
left knee revealed tenderness over the medial joint line, 
crepitance on simple range of motion, negative drawer signs 
and collateral ligaments intact.  The assessment was 
bilateral knee pain.  

VA magnetic resonance imaging (MRI) test were performed in 
March 2004.  An MRI of the left knee revealed extensive 
tricompartmental degenerative changes with patella baja 
identified.  There was moderate joint effusion seen.  There 
was a complex tear and maceration of the lateral meniscus 
posterior horn, body and anterior horn with grade 4 
chondromalacia changes noted.  There was a complex tear 
involving the entire medial meniscus with grade 3 
chondromalacia changed noted.  Full thickness cartilage and 
subchondral changes were seen in the patellofemoral joint, 
consistent with grade chondromalacia.  The anterior cruciate 
ligament, posterior cruciate ligament, medial and lateral 
collateral ligaments were grossly normal.  Quadriceps and 
patella tendon appeared normal in contour and signal.  The 
impression was tricompartmental degenerative changes with 
complex tears of the medial and lateral menisci with grade 4 
chondromalacia, as well as grade 3 changes of the medial 
compartment; moderate joint effusion; and patella baja.  

An MRI of the right knee revealed moderate tricompartmental 
degenerative changes seen with loss of joint space at all 
three compartments.  There was mild to moderate joint 
effusion seen.  There was a complex tear and maceration 
involving the posterior horn, body, and anterior horn of the 
lateral compartment with full thickness cartilage loss and 
some subchondral bong edema, consistent with grade 4 
chondromalacia of the lateral compartment.  The medial 
meniscus appeared intact; however, there was a full thickness 
cartilage loss consistent with grade 3 chondromalacia.  There 
was a full thickness cartilage fissuring of the articular 
cartilage of the patellofemoral joint, consistent with grade 
3 chondromalacia.  The anterior cruciate ligament, posterior 
cruciate ligament, medial and lateral collateral ligaments 
were intact.  Quadriceps and patella tendon were intact.  The 
impression was tricompartmental degenerative changes with 
complex tears of the lateral menisci and grade 4 
chondromalacia changes in the lateral compartment; grade 3 
chondromalacia od the patellofemoral and medial compartment; 
and moderate joint effusion.  

A report from the treating physician of January 2004, dated 
April 2004, reported that the veteran reported that while in 
the military in basic training, he was assigned to a special 
unit for which physical fitness activities such as 
calisthenics and running were even more intense than in 
regular basic training.  The veteran also reported that 
within two years of discharge from the service, he had 
developed knee problems.  The examiner stated that with this 
sequence of events in this time frame, it would not be 
unreasonable to think that the veteran's knee problems were 
aggravated by intense physical activities in the military.  

II.  Legal Criteria and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran is presumed sound at entry into service, but for 
defects noted on examination for entry.  The presumption is 
rebuttable with clear and unmistakable evidence of pre-
service existence of a disorder.  Where a disorder pre-
existed service and undergoes an increase in severity service 
connection is warranted on the basis of aggravation.  
38 U.S.C.A. § 1111, 1153.

In this case, the veteran is claiming that he has a current 
bilateral knee disability that was incurred in service.  The 
competent evidence does not support his contention.  

At examination for entry into service, no pertinent 
complaints or findings were recorded.  Shortly after entry 
into service, in May 1971 a report indicated that the veteran 
was unable to do knee bends and he stated that he had 
recurrent pain since he injured his right knee in 1963.  He 
was noted to be overweight, and was to be placed in weight 
reduction program.  He was given a waiver from doing knee 
bends.  A subsequent May 1971 reported that seven years ago 
the veteran sustained a clipping injury to his right knee and 
had immediate swelling and pain.  He reported that he did not 
receive any medical evaluation.  He reported that eight 
months later he injured his left knee playing basketball 
while landing on left leg and twisting knee with significant 
swelling.  He reported that since that time he has had 
intermittent aching in both knees, right greater than left.  
A physical examination revealed moderate tenderness in the 
joint line and full range of motion.  The diagnosis was 
chondromalacia patella, bilaterally, symptomatic.  He was 
ultimately thought unable to perform, and it was concluded 
that he would not be able to perform.  He was released from 
service in June 1971 for a disorder held to have existed 
prior to service and not to be aggravated in service.

On VA examination of August 2001, views of the right knee 
revealed irregularities in the lateral femoral condylar area 
and appositional surface of the tibial plateau.  Views of the 
left knee revealed retropatellar irregularity with spurring 
along the rim and patellar groove edges.  The impression was 
degenerative arthritis, tricompartmental, right and left 
knee.  The examiner opined that he could not relate the 
findings in these knees to injuries sustained during service.  
He reported that the record would indicate that the veteran 
had preexisting injuries to his knees prior to entry into 
service, and that the veteran's record which was 
substantiated by medical entries would indicate that the 
veteran did not have specific episodes of trauma other than 
the ordinary knee usage, or what was termed a trial of duty.  
The veteran according to his records failed this trial of 
duty.  He concluded that the veteran's disability was not 
permanently aggravated by such service as he did experience.  

A report from the treating physician from January 2004, dated 
April 2004 reported that the veteran reported that while in 
the military in basic training, he was assigned to a special 
unit for which physical fitness activities such as 
calisthenics and running were even more intense than in 
regular basic training.  The veteran also reported that 
within two years of discharge from the service, he had 
developed knee problems.  The examiner stated that with this 
sequence of events in this time frame, it would not be 
unreasonable to think that the veteran's knee problems were 
aggravated by intense physical activities in the military.  

It is noted that in the years right after service there was 
additional knee treatment.  There is evidence of intercurrent 
injuries, but there is no opinion that the pathology treated 
was related to service.  It is noted that in the service 
there was no particular history of trauma prior to his being 
seen.  He was initially sent to the clinic for an inability 
to do knee bends.  That pathology remained essentially 
similar during service.  He did report that the knees gave 
out on one occasion, but this is not shown to have been other 
than an acute exacerbation.  There is no evidence of increase 
in the underlying severity of the pathology that clearly and 
unmistakably pre-existed service.

Although the April 2004 report suggested that it would not be 
unreasonable to think that the veteran's knee problems were 
aggravated by intense physical activities in the military, 
this is less persuasive than the August 2001 VA examination 
where the examiner opined that he could not relate the 
findings in these knees to injuries sustained during service.  
He further reported that the record would indicate that the 
veteran had preexisting injuries to his knees prior to entry 
into service, and that the veteran's record which was 
substantiated by medical entries would indicate that the 
veteran did not have specific episodes of trauma other than 
the ordinary knee usage, or what was termed a trial of duty.  
It is noted that the conclusion reached in 2004 was by an 
examiner who relied on history provided by the veteran that 
is not accurate.  It is clearly shown that the knee pathology 
existed prior to service.  Further, while he was in a weight 
reduction program, he was given a waiver for the knee bends.  
Finally, the first knee pathology was clearly before service.  
Thus, the history used in 2004 is incorrect and the opinion 
is discounted.  In the earlier opinion a review of the record 
was possible.  There was also no evidence of any aggravation 
of the preexisting bilateral knee disability in service.  

Further, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

It is further noted that the veteran has reported a history 
of knee pain since service to VA examiners.  However, this is 
not competent medical evidence of a nexus.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of the 
veteran's lay history by a physician does not constitute 
competent medical evidence).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a bilateral knee disability.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



